Title: William Vernon, Jr., to William Temple Franklin, 28 February 1785
From: Vernon, William Jr.
To: Franklin, William Temple


				
					Dear Sir
					Paris 28 Feby. 1785—
				
				The liberal & friendly manner with which you made me the offer of your services induces me to have recourse to you. You

will most essentially oblige me if without any inconvenience you could lend me ten or even five Louïs untill I can dispose of my Carriage. My present situation of which you are well informed will apologize for importunity. Whatever might be my position & however pressing my circumstances I could never prevail upon myself to sacrify all the feelings of delicacy were I not encouraged by the conviction of your indulgence.
				I am Dear Sir most sincerely your’s
				
					W. H. Vernon
				
			 
				Addressed: W. T. Franklin Esqr— / à Passy
				Notation: W. H. Vernon Feby. 28 1785
			